Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 09, 2021

The Court of Appeals hereby passes the following order:

A21A1785. TERRANCE E. MOBLEY v. STATE BOARD OF PARDONS AND
    PAROLES.

      Terrance Mobley is currently serving a life sentence for a 1993 murder
conviction. To date, the State Board of Pardons and Paroles has denied his requests
for parole. This is Mobley’s third appeal to this Court in connection with his efforts
to obtain parole.
      First, Mobley attempted to file, as a pauper, a pro se mandamus petition against
the Board in the superior court. The superior court denied the filing on the ground
that the Board has discretion to grant or deny parole.1 Mobley appealed directly to
this Court, but we dismissed the appeal because he was required, under the Prison
Litigation Reform Act, to file an application for discretionary appeal. See Case No.
A19A0844 (Jan. 10, 2019).
      Second, Mobley filed an original mandamus petition in this Court seeking his
immediate release from incarceration. We dismissed the petition, noting that before
seeking to invoke our original mandamus jurisdiction, Mobley should petition the
superior court for relief. See Case No. A21A0535 (Dec. 16, 2020).
      Mobley has now filed another original mandamus petition in this Court, again
asking us to order his immediate release. Based on the materials Mobley has
submitted, it appears that he did petition the superior court for relief, this time paying


      1
         Although the Board has discretion to grant parole, we note that an inmate can
challenge the Board’s decision in superior court where the Board has grossly abused
its discretion. See Day v. Bernard, 356 Ga. App. 558 (848 SE2d 190) (2020).
the filing fee rather than seeking pauper status. The court dismissed the petition
without prejudice, however, because Mobley failed to use the required form
promulgated by the Administrative Office of the Courts. It further appears that
Mobley filed a notice of appeal from the dismissal order , but the appellate record has
not been transmitted to this Court.2
      As an appellate court, we have limited original mandamus authority in aid of
our jurisdiction. See Ga. Const. of 1983, Art. VI, Se. I, Par. IV (“Each court may
exercise such powers as necessary in aid of its jurisdiction or to protect or effectuate
its judgments, but only the superior and appellate courts shall have the power to issue
process in the nature of mandamus, prohibition, specific performance, quo warranto,
and injunction.”). Thus, “the procedure to be followed before seeking to invoke this
court’s original jurisdiction (the need for which is extremely rare) is to file such
petition in the appropriate lower court.” Byrd v. Robinson, 349 Ga. App. 19, 20 (825
SE2d 424) (2019) (punctuation omitted).
      We recognize that Mobley did file a petition in the superior court, which
subsequently dismissed it. But rather than seeking discretionary review of the
dismissal order, Mobley chose to file a second original mandamus petition in this
Court. As we explained in our order dismissing Case No. A21A0585, this is not one
of those rare circumstances in which this Court will exercise original mandamus
jurisdiction. Accordingly, this petition is hereby DISMISSED.




      2
        We remind Mobley that, because he is incarcerated, he has no right of direct
appeal in any civil action he initiates and must, instead, file an application for
discretionary review using the procedure set forth in OCGA § 5-6-35. See OCGA §
42-12-8; Jones v. Townsend, 267 Ga. 489, 490-491 (480 SE2d 24) (1997); see also
Court of Appeals Rule 31 (explaining discretionary appeal procedure).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/09/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.